Citation Nr: 1024729	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder with anemia, claimed as secondary to medications taken 
for service-connected arthritis of the interphalangeal joint of 
the right thumb.  

2.  Entitlement to an initial rating for arthritis of the 
interphalangeal joint of the right thumb, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an initial (compensable) rating for left 
testicle hydrocele (varicocele).  

4.  Entitlement to an increased (compensable) rating for status 
postoperative residuals of left inguinal hernia.  

5.  Entitlement to a total disability rating based upon 
individual unemployability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to 
January 1972.  

This matter comes before the Board of veterans' Appeals (Board) 
on appeal from August 2004 and March 2005 rating decisions of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the 
undersigned in October 2007.  A transcript of that hearing is of 
record and associated with the claims folder.  

In February 2008, the case was remanded to the RO/AMC for further 
development.  

The issue of a total rating based upon individual 
unemployability, previously claimed and denied and now reasonably 
raised again on the record, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence of record shows that the medications the Veteran 
took for his service-connected thumb disability (arthritis of the 
of the interphalangeal joint of the right thumb) caused or 
aggravated his gastritis/gastropathy with anemia.

2.  Throughout the appeals period, arthritis of the of the 
interphalangeal joint of the right thumb results in a functional 
loss equivalent to a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers with the thumb attempting 
to oppose the fingers;  however, as he still retains function of 
the thumb amputation by analogy is not found.  

3.  Throughout the appeals period, left testicle hydrocele 
(varicocele) is not productive of complete atrophy of both 
testes; by analogy, it is productive of a superficial painful 
scar.  

4.  Postoperative residuals of a left inguinal hernia were not 
productive of a recurrent hernia.  


CONCLUSIONS OF LAW

1.  Gastritis/gastropathy with anemia is proximately due to his 
arthritis of the of the interphalangeal joint of the right thumb.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).  

2.  The criteria for a 20 percent rating, but no greater, for 
arthritis of the of the interphalangeal joint of the right thumb, 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5224, 5228 (2009).  

3.  The criteria for 10 percent and no more, for left testicle 
hydrocele (varicocele) have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, 
Diagnostic Codes (DCs) 7523 (2009); 7899-7804 (2007).  

4.  The criteria for a compensable rating for postoperative 
residuals of a left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 (2009); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is necessary 
to substantiate his claim.  This includes notifying the Veteran 
of the evidence VA will attempt to obtain and that which the 
Veteran is responsible for submitting.  Proper notice must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
See 38 C.F.R. § 3.159 (2009).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

These notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this 
notice must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from his disagreement with the initial 
evaluations following the grant of service connection, 
disagreement with an increased rating claim, and disagreement 
with a service connection claim.  


The Veteran's notice for service connection was received in 
August 2004 prior to the unfavorable decision by the RO.  In this 
service connection case, the Board is granting the full benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not be 
further considered.  

Service connection for arthritis of the of the interphalangeal 
joint of the right thumb and a left testicle hydrocele were 
granted in rating decisions dated in August 2004 and March 2005.   
He appealed the assigned 10 percent and noncompensable disability 
ratings, respectively.  The Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA for the initial rating 
claims.  

As for the claim for an increased rating for the residuals of a 
left inguinal hernia, in this case, a letter satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in January 2005, prior to the initial RO decision that is 
the subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) requirements, the Veteran was given notice 
of what type of information and evidence he needed to 
substantiate his claim for an increased rating as this is the 
premise of the claim.  It is therefore inherent that the he had 
actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in April 2006.  Any questions as 
to the appropriate effective date to be assigned are moot as the 
claim has been denied.  

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication - as 
a whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after 
the April 2006 notice was provided to the Veteran, the claim was 
readjudicated in a January 2007 SSOC.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his claims to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and private treatment records with the claims 
file.  Furthermore, he was also afforded VA examinations, for his 
hernia in January 2005, hand in March 2006, and hand, hernia, and 
hydrocele in May 2009.  The duty to assist does not require that 
a claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  VAOPGCPREC 11-
95.  The Board finds the above cited VA examination reports to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided information necessary to evaluate his 
disability under the applicable rating criteria.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Additionally, a Travel Board hearing was held wherein the Veteran 
testified in October 2007.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records are devoid of findings, treatment, or 
diagnosis for gastrointestinal disorder with anemia.  The Veteran 
does not argue the contrary.  Rather, he asserts that he suffers 
from a chronic gastrointestinal due to take medications, 
nonsteroidal anti-inflammatory drugs (NSAIDs), for his service 
connected right thumb disability.

A review of the claims file shows that the Veteran was noted to 
have chronic anemia in 2003.  His private physician indicated 
that he had increased eosinophils which raised the possibility of 
eosinophils gastroenteritis, but the physician indicated that he 
had no symptoms.  It was noted that he was placed on iron.  He 
was informed in October 2003, that he had nonerosive gastritis 
with edematous pylorus.  It was noted that he may have a 
nonsteroidal antiinflammatory drug-induced gastropathy.  He was 
instructed to stop all NSAIDs if possible, and to certainly stop 
Motrin.  In January 2004, his chronic anemia was resolved.  

A January 2004 private treatment record from S.J., MD, indicated, 
in pertinent part, that biopsy showed some evidence of gastritis.  
Dr. S.J. stated that he probably had a reactive gastropathy from 
his nonsteroidal intake and he was instructed to stay off of the 
nonsteroidal anti inflammatories if possible.  

In January 2007, the Veteran's private physician, J.H.G., MD 
stated that the Veteran had been treated for years with NSAIDs 
for joint pains in his knees and hand.  The physician stated that 
this could have aggravated or increased gastrointestinal 
problems.  

In October 2007, the Veteran testified at a Travel Board hearing 
before the undersigned.  The Veteran stated that he had internal 
bleeding, diagnosed as anemia.  He claimed that this condition 
occurred because he was taking pain medication for his service-
connected disability.  

Pursuant to the Board's remand in February 2008, the Veteran 
underwent a VA examination in May 2009.  The Veteran stated that 
in the early 1980's he was having various aches and pains 
including his right thumb and he was given various NSAIDs by his 
primary care provider.  He stated that he required increasing 
amounts of these medications in order to work and at the time, he 
was taking Ibuprofen and Aspirin.  He stated that he took the 
medications for many years and that in the late 1990's or early 
2000's, he was found to be anemic and hemoccult positive.  He had 
an esophagogastroduodenoscopy (EGD) and was found to have 
gastritis and placed on iron supplementation for over a year.  He 
related that he was told that he had done damage to the lining of 
his stomach.  He related that he currently had intermittent 
epigastric and lower quadrant pain exacerbated by spicy or greasy 
foods.  Physical examination of the abdomen revealed a soft, 
nondistended abdomen which was diffusely tender to palpation but 
no abdominal masses or hepatosplenomegaly were appreciated.  The 
diagnosis was no objective evidence of gastrointestinal 
condition.  The examiner was asked to provide an opinion as to 
whether it was at least as likely as not that any identified 
gastrointestinal disorder was proximately due to, the result of, 
or alternatively aggravated by any medications taken for his 
service-connected right thumb arthritis.  The examiner stated 
that he did not feel that there was a chronic gastrointestinal 
condition present at that time.  According to the examiner, the 
Veteran had a constellation of symptoms that did not seem to fit 
any particular diagnoses and the symptoms seemed to be 
intermittent according to the Veteran's history.  

A Veteran cannot qualify for service connection without a medical 
finding of a current disability.  Disability compensation is 
specifically limited to those who have a present disability, or 
at least had a present disability at the time the claim was 
filed.  Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (1997) (a 
currently existing disability is required to establish service 
connection); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is not appropriate without evidence of a 
presently existing disability).  However, the Board notes that 
the Court has recently held in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service connection 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  

The facts in the present case mimic those in McClain.  During the 
course of the present appeal the Veteran was diagnosed as having 
anemia and gastritis,  which were described as being chronic.  
However, both those conditions appear to have resolved.  Most 
recently in May 2009, a VA examination was devoid of evidence of 
a chronic gastrointestinal condition.  The Veteran was noted to 
have a constellation of symptoms that did not fit any chronic 
diagnosis.  He failed to comment as to whether the Veteran's 
gastritis with anemia was caused or aggravated by his use of 
NSAIDS.  However, as noted above, Dr. J. diagnosed the Veteran as 
having reactive gastropathy from his nonsteroidal intake.  
Similarly, 
Dr G. indicated that treatment for years with NSAIDs could have 
aggravated or increased gastrointestinal problems.    

Thus, since he has been diagnosed with gastritis, gastropathy, 
and has a constellation of symptoms related to a gastrointestinal 
disorder, and most recently, during the appellate period has 
again been diagnosed with a gastrointestinal disorder as a result 
of NSAID usage, resolving all reasonable doubt in the Veteran's 
favor, service connection is warranted for gastritis/gastropathy 
with anemia, secondary to medications taken for his service-
connected right thumb disorder.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. Part 4 
(2009).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. §§ 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2009).  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an 
initial rating, consideration must be given to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are also 
appropriate in increased-rating claims in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The provisions of 38 C.F.R. § 4.40 notes that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or infection of parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  Functional loss may be due 
to the absence of part or all of the necessary bones, joints, and 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2009).

The provisions of 38 C.F.R. § 4.45 provides that factors of 
disability involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); excess 
fatigability; and incoordination (impaired ability to execute 
skilled movements smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  

Arthritis of the interphalangeal joint of the right thumb

The Veteran claims that his arthritis of the interphalangeal 
joint of the right thumb is more severe than the current rating 
reflects.  He complains of constant pain and that his thumb is 
frozen in place.  He maintains that this disability affects his 
daily life.  

The disability is currently evaluated as 10 percent under DC 5010 
(arthritis due to trauma).  He is right hand dominant.  To 
warrant a 20 percent rating, there must be evidence of: 
unfavorable ankylosis of the thumb (DC 5224) or limitation of 
motion of the thumb with a gap more than two inches (5.1 cm.) 
between the thumb pad and the finger, with the thumb attempting 
to oppose the fingers.  (DC 5228).  Note:  Also consider whether 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of other digits 
or interference with overall function of the hand.  

The Veteran underwent a VA examination in January 2004.  The 
Veteran sustained a crush injury to his right thumb in service.  
He subsequently developed arthritis of the right thumb 
interphalangeal (IP) joint.  He went on to have fusion of the IP 
joint of the right thumb.  Prior to that, he had pain.  He 
continued to work requiring high doses of NSAIDs.  Since the 
fusion, he had not been able to work or carry out his activities.  
Physical examination revealed a 6 cm. curvilinear scar on the 
right thumb IP joint.  The length of the digit was 1 cm. short, 
compared to the uninvolved left thumb.  He was unable to perform 
pinch to thumb-index, thumb-long finger, thumb-ring finger, or 
thumb-small finger.  Range of motion testing was not performed.  
He was unable to make a complete fist.  The IP joint of the thumb 
was solidly fused.  His grip was diminished, and had hypesthesias 
along the distal tip of his right thumb.  The impression was 
status post right thumb IP fusion with hypesthesias along the tip 
of the right thumb and 1 cm. shortening of the right thumb.  X-
rays showed mild degenerative joint disease of the right hand.  
No other abnormalities were seen.  


A private medical statement from J.H.G., MD was received by VA in 
January 2004.  Dr. J.H.G. indicated that the Veteran had pain and 
injury to his right hand.  This interfered with his job and 
caused pain and stress.  Repetitious work could cause joint 
damage and arthritis.  Due to the Veteran being right-handed, 
this caused him to be disabled from this condition.  

The Veteran underwent a VA examination in March 2006.  He related 
to hypersensitivity to any light touch to his right thumb.  It 
was very difficult to do any type of range of motion testing on 
the Veteran.  He was wearing a thumb spica splint.  Upon removing 
his splint, he was very resistant to even light touch throughout 
his hand and specifically to the thumb.  There was no gross 
motion through the IP joint.  There was exquisite pain with any 
range of motion of the metacarpophalangeal (MP) joint.  The 
examiner was unable to test the carpometacarpal joint of the 
thumb.  There was no motion of the proximal interphalangeal 
joint.  MP joint range of motion was approximately 20 degrees of 
flexion to 40 degrees of flexion.  It was difficult to do any 
varus or valgus stress testing due to hypersensitivity.  MP 
joints of all of his digits were approximately 45 degrees of 
flexion.  He could perform flexion to 90 degrees of his proximal 
interphalangeal joints.  He had normal range of motion with pain 
of his distal interphalangeal joints.  There was no swelling 
about the joints when compared to the contralateral side and he 
had pain with range of motion of the right wrist as well.  He had 
composite motion of his hand.  He was able to make a fist, but he 
was not able to get his fingers into the palm of his hand by 
almost 2 cm.  He was unable to touch the tip of his thumb by 
1 cm.  His hand otherwise had normal shape and contour, normal 
color, skin texture, and perfusion.  He had palpable radial 
pulse.  The pertinent assessment was post-traumatic arthritis of 
the "left" thumb and hand.  

The Veteran testified at a Travel Board hearing in October 2007.  
He related that his right thumb was frozen in place because of 
rods and screws.  He testified that he did not have unfavorable 
ankylosis but he was unable to oppose his thumb to his other 
fingers.  He related that it was hard to grip and he had to 
adjust his grip with his golf club because of pain.  He testified 
that he still had use of his hand but was unable to tie his 
shoes.  

Pursuant to the Board's remand, the Veteran underwent an 
orthopedic examination in May 2009.  The Veteran denied any 
problems with his right thumb prior to service.  At the time of 
the examination, he stated he had limited range of motion, 
sensitivity to touch, and he felt like he had arthritis in the 
interphalangeal joint of the thumb.  He related that his 
activities of daily living were affected by his thumb condition.  
He stated that he was unable to tie his shoes or a necktie.  He 
denied flare-ups associated with pain and stated this was a 
fairly consistent source of pain.  Physical examination showed 
the Veteran's right thumb appeared to be approximately 5 mm. 
shorter than his left thumb.  Opposition of the right thumb 
revealed that he had a 2 to 3 cm. gap when trying to oppose the 
index, middle, ring, and little fingers.  He was able to oppose 
the left thumb with no abnormalities noted.  He was able to place 
his second through fifth fingers of both hands to the mid palm 
with no gap or defect appreciated.  Range of motion of the right 
thumb revealed that he was able to accomplish flexion of the MP 
joints approximately 30 degrees, but was unable to extend or flex 
the IP joint.  Range of motion of the other fingers on the right 
hand and all of the fingers of the left hand including the thumb 
revealed normal range of motion.  Grip strength in the right hand 
was diminished secondary to weakness in the Veteran's right thumb 
and dexterity was also abnormal do to the fact that he was unable 
to oppose the thumb to any of the fingers of the hand normally.  
The pertinent diagnoses was right thumb distal phalanx fracture 
requiring IP joint fusion.  The examiner stated that there 
appeared to be some weakened movement, fatigability, and 
incoordination noted in the right thumb.  The Veteran did not 
have flare-ups associated with the right thumb but the examiner 
did feel like the pain in the Veteran's right thumb at baseline 
could obviously significantly limit his functional ability as 
well as when the thumb was used repeatedly over time due to 
fatigability experienced.  

Based on the foregoing, the Veteran's right thumb disability 
warrants a 20 percent rating.  The Board fully recognizes that 
the objective evidence has consistently shown only 2  to 3 cm. 
gap between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers, which warrants a 10 percent 
rating under DC 5228.  However, during the course of the entire 
appeal, there has been consistent evidence that the Veteran 
experiences chronic pain in his thumb.  Dr. G. described his 
thumb as being a disabling condition.  The March 2006 VA 
examination indicated that it was very difficult doing any type 
of range of motion testing due to pain.  The 2009 VA examiner 
stated that the pain would "significantly" limit his functional 
ability when used repeatedly over time.  He added there would 
also be significant loss of function secondary to fatigue.  The 
examiner did not quantify that loss, however.  Thus, in 
consideration of the totality of the evidence, contemplation of 
DeLuca, and resolving all doubt in his favor, the Board finds 
that the Veteran's arthritis of the of the interphalangeal joint 
of the right thumb results in a functional loss equivalent to a 
gap of more than two inches (5.1 cm.) between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  A 
20 percent rating under DC 5228 is therefore warranted.

A rating in excess of 20 percent is not supported by the record.  
The 20 percent rating that he is receiving for limitation of 
motion of the thumb is maximum rating allowable under DC 5228.  A 
higher rating under DC 5224 for unfavorable ankylosis of the 
thumb is also not permissible.  Further, while the Veteran 
describes weakened grip, he does not contend, nor does the 
medical evidence show that he has restricted use or loss of the 
use of the right hand, nor has he lost all effective functioning 
of the hand.  He indicates that his grip is affected during golf, 
he is not able to tie his shoes or a tie, but he still has use of 
his hand.  (Travel Board hearing transcript, October 2007 and VA 
examination May 2009).  Thus, the disability does not approximate 
disabilities based on amputation of the finger or hand, or loss 
of use of the hand.  See, e.g., 38 C.F.R. §§ 4.63, 4.71a, 
Diagnostic Codes 5125, 5152.  

With respect to the Veteran's claim, the Board has also 
considered his statements as to the severity of his arthritis of 
the IP joint of the right thumb.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses such as experiencing pain.  Layno, 6 Vet. App. at 470.  
He is not, however, competent to identify a specific level of 
disability of his arthritis of the IP joint right thumb-according 
to the appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of the 
Veteran's arthritis of the IP joint of the right thumb has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluation.  The medical findings (as 
provided in the examination report) directly addresses the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  A thorough review of the record 
reflects that the Veteran's right thumb disability does not 
warrant a rating in excess of 20 percent.  

Testicle hydrocele

The Veteran claims that his testicle hydrocele (varicocele) is 
more severe than the current evaluation reflects.  

A hydrocele is defined as a circumscribed collection of fluid, 
especially a collection of fluid in the tunica vaginalis of the 
testicle or along the spermatic cord.  See Dorland's Illustrated 
Medical Dictionary 973 (30th ed. 2003).  Where the Veteran's 
diagnosed condition does not match any of the diagnostic codes 
contained in the rating schedule, it is permissible to rate the 
condition under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (2009).

While no diagnostic code specifically addresses hydroceles, DC 
7523 does address the condition of the testicles, which is 
related to the symptomatology described by the Veteran.  Under 
these criteria, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation. 38 C.F.R. § 4.115(b).  

The Veteran underwent a VA examination in January 2005.  He 
complained of pain in the groin that shot into his left scrotum.  
He stated that he was unable to do a lot of manual work either at 
home or otherwise.  Physical examination showed a small, firm 
mass in the left scrotum that was nontender, unable to 
transilluminate, potentially varicocele.  

The Veteran testified at a Travel board hearing in October 2007.  
He testified that there was something in his testicle, a bump, 
that was painful during intercourse.  He stated that his VA 
examiner told him to leave it alone.  He also testified that it 
was uncomfortable such that he was unable to do normal 
activities.  

Pursuant to the Board's February 2008, the Veteran underwent a 
May 2009 VA examination.  He complained of occasional pain in the 
left testicle.  He stated that he underwent no treatment for this 
condition.  He related that he had always worn tight-fitting 
briefs for the condition.  He denied renal dysfunction and stated 
that he voided every two to three hours during the day and one to 
two times at night.  He denied urinary incontinence but stated 
that he had erectile dysfunction for 10 years.  Genitourinary 
examination revealed no abnormalities of the penis.  The 
testicles were bilaterally descended with no evidence of atrophy.  
There was a palpable mass along the inferior and posterior aspect 
of the left testicle which was firm in consistency.  The 
pertinent diagnosis was left testicular mass, hydrocele versus 
varicocele.  When asked the severity of the Veteran's testicular 
hydrocele, the examiner stated that he did not feel that the 
condition was very severe and did not believe it had a major 
affect on the Veteran's daily activities or employment.  

While the Veteran in this case has continued to complain of 
testicular pain on an occasional basis, there is no evidence of 
atrophy of the testicles, or any other sequelae aside from pain 
related to the left hydrocele.  Accordingly, a compensable rating 
under Diagnostic Code 7523 is not warranted.  

In contrast, the Board finds that the Veteran's varicocele is 
also appropriately evaluated under the criteria for rating scars 
contained in 38 C.F.R. § 4.118 of the Rating Schedule.  The 
criteria for rating scars was amended effective October 23, 2008, 
however, as the Veteran's claim was pending prior to that date, 
the Board will only consider the rating criteria made effective 
from August 30, 2002.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) 
(codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2009)).  

Diagnostic Code 7804 warrants a 10 percent rating for a 
superficial painful scar on examination.  Note (1) A superficial 
scar is one not associated with underlying soft tissue damage.  

Based on the Veteran's complaints of pain and the uncomfortable 
nature of his left testicle hydrocele, resolving all reasonable 
doubt in the Veteran's favor, a 10 percent rating for pain, and 
no more, is warranted for left testicle hydrocele.  

The Veteran's statement and testimony at hearing have been 
considered when determining whether his testicle hydrocele is 
worse.  The medical evaluations provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluation 
are more pertinent than the Veteran's statement that the 
condition is worse.  The medical findings (as provided in the 
examination report) address the criteria under which this 
disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  A thorough review of the record 
reflects that the Veteran's testicle hydrocele disability does 
not warrant any more than a 10 percent rating.  

Residuals of a left inguinal hernia

The Veteran asserts that an initial compensable rating is 
warranted for residuals, left inguinal hernia.  At the outset, 
the Board observes that service connection for the disability has 
been established effective from January 1972.  

The RO considered the Veteran's residuals, left inguinal hernia 
under DC 7338 for inguinal hernia.  In order to warrant a 
compensable rating for an inguinal hernia, the evidence must show 
that it is postoperative, recurrent, readily reducible and well 
supported by truss or belt.  See 38 C.F.R. § 4.114, DC 7338. 
(2009)  

After a review of the claims file, the Board concludes that a 
compensable rating is not warranted.  First, the clinical 
evidence of record does not indicate that the Veteran has had a 
recurrent left inguinal hernia since his surgery in 1971.

Instead, his symptomatology is characterized by pain or soreness 
in his left inguinal area.  In his January 2005 VA examination, 
there was some tenderness to the palpation of the left inguinal 
area.  There were no masses noted.  There was no significant 
reducible hernia noted in the groin.  The examiner stated that 
there appeared to be some complications from his hernia repair 
but no recurrence of the hernia on examination.  

The Veteran testified at a VA Travel Board hearing in 
October 2007.  The Veteran testified that he used no truss or 
belt for his hernia but wore tight briefs to help him feel 
better.  He related that he could not lift weights and that the 
area where he had surgery for his hernia was still tender when he 
performed heavy lifting.  

Pursuant to the Board's February 2008 remand, the Veteran 
underwent a VA examination in May 2009.  The Veteran complained 
of pain in the left lower quadrant around the site of his hernia 
repair.  He related that the hernia did not have any affect on 
his activities of daily living.  Physical examination revealed no 
evidence of an inguinal hernia.  The examiner was unable to find 
a scar from the previous hernia repair and he was unable to 
distinguish the scar from his surrounding skin.  The examiner 
stated that the Veteran did not have any current manifestations 
of a left inguinal hernia repair.  The examiner stated that this 
condition would not have a major affect on the Veteran's daily 
activities or employment.  

Since the Veteran's hernia has not recurred, the need to consider 
the ease of reducibility is not applicable.  Moreover, the 
treatment records and his statements do not reflect the need to 
wear a truss or belt for abdominal support.  Specifically, he 
asserts that he did not use a truss or belt but indicated that 
his physician recommended tight fitting underwear.  Therefore, 
based on the evidence, the Board concludes that a compensable 
rating is not warranted on this basis.

The Board has also considered the Veteran's statements that his 
disability is worse. He reported pain, and  tenderness, but he 
testified that it has not affected his activities of daily living 
and the most recent VA examination report indicated that it would 
not affect his activities of daily living or any employment.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code .

Such competent evidence-concerning the nature and extent of the 
Veteran's postoperative residuals left inguinal hernia- has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluation.  The medical findings (as 
provided in the examination report) directly address the criteria 
under which this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is not warranted.  

Additional Considerations 

Next, the Board will consider whether referral for an 
extraschedular evaluation for right thumb IP joint arthritis, 
testicular hydrocele, and post operative residuals of a left 
inguinal hernia are warranted.  The question of an extraschedular 
rating is a component of a claim for an increased rating.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted for any of the aforementioned disabilities.  Although 
the Veteran has complained on numerous occasions regarding his 
right thumb, and how it has affected his work, requiring him to 
take medical retirement, he had also indicated that his 
psychiatric disability and other disorders had an effect on his 
ability to work.  The Veteran has also complained of pain with 
his left testicle hydrocele and left inguinal hernia residuals.  
However, he has only been hospitalized for a fusion of the right 
thumb on one occasion during this appellate period (for which he 
received a temporary total schedular rating under 38 C.F.R. 
§ 4.30) and has not been hospitalized at all for his left 
inguinal hernia repair or his left testicle hydrocele.  Moreover, 
the rating criteria reasonably describes his disability level and 
symptomatology, and provides for higher ratings for additional or 
more severe symptoms than currently shown by the evidence for all 
three of the disabilities.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

In light of the foregoing, the Board finds that a higher 
evaluation for arthritis of IP joint of the right thumb and post 
operative residuals of a left inguinal hernia is not warranted, 
and no more than a 10 percent rating for a left testicle 
hydrocele is warranted.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claims.  



ORDER

Service connection for a gastrointestinal disorder with anemia, 
claimed as secondary to medications taken for service-connected 
arthritis of the interphalangeal joint of the right thumb, is 
granted.

A 20 percent initial rating for arthritis of the interphalangeal 
joint of the right thumb, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 10 percent initial rating and no more, for left testicle 
hydrocele (varicocele), is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased compensable rating for status postoperative 
residuals of left inguinal hernia, is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran specifically filed a claim for TDIU in July 2006.  
The claim was denied in October 2006, and the Veteran did not 
appeal the decision.  However, he continued to pursue his claims 
of an initial rating for a right thumb injury and later, service 
connection for a gastrointestinal condition and increased ratings 
for his left testicle hydrocele and left inguinal hernia 
disabilities.  Additionally, the Veteran has consistently stated 
that, as a result of his service-connected disabilities, he was 
unable to get along with others, and unable to focus or 
concentrate in school.  See T. p.14-16.  On his June 2006, 
Application for Increased Compensation Based on Unemployability, 
he stated that he last worked full-time as a letter carrier for 
the Postal Service in April 2004, and later worked part-time 
work-study for the VA Regional Office until June 2005.  He stated 
that he was having difficulty completing college because of his 
inability to concentrate.  He continued to complain that his 
right thumb kept him  from working, and as a result of this Board 
decision, he was granted service connection for a 
gastrointestinal disorder, and a compensable rating for left 
testicle hydrocele, which were not granted when he was previously 
denied a TDIU.  Based on this evidence, as well as the Veteran's 
assertions and the outcome of decisions on appeal, the Board 
finds that the issue of TDIU has continued to been reasonably 
raised by the record and is, thus, properly before the Board by 
virtue of his increased-rating claims pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  As an initial 
matter, the Board acknowledges that the Veteran is currently 
service connected for depressive disorder; residuals, injury of 
the right thumb; arthritis, of the right thumb; postoperative 
status, left inguinal hernia; left testicle hydrocele; and a 
gastrointestinal disorder.  Given the evidence of record 
demonstrating that the Veteran is currently unemployed and may be 
unemployable, a VA examination and opinion should be provided to 
determine whether his service-connected disabilities, alone or in 
aggregate, render him unable to secure or follow a substantially 
gainful occupation.  Therefore, a VA examination and opinion is 
also required to determine, to the extent possible, whether his 
service-connected disabilities precludes substantially gainful 
employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a 
letter satisfying the to notify and assist 
provisions with respect to his claim of 
entitlement to TDIU.  

2.  The RO must provide the Veteran with 
examinations to determine the effects of his 
service-connected disabilities on his ability 
to maintain employment consistent with his 
education and occupational experience.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination. All necessary special studies or 
tests are to be accomplished.  The examiner 
must elicit from the Veteran and record for 
clinical purposes a full work and educational 
history.  Based on a review of the case and 
the claims file, the examiner must provide 
opinions as to whether the Veteran's service-
connected disabilities alone preclude him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  All 
opinions provided must include an explanation 
of the bases for the opinion.  The report 
must be typed.  

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.  

4.  The RO must then adjudicate the issue of 
whether TDIU is warranted.  If the claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


